UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10 /31/ Date of reporting period: 07/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2011 (Unaudited) Common Stocks100.0% Shares Value ($) Consumer Discretionary13.7% 99 Cents Only Stores 102,049 a 2,015,468 Aaron's 158,010 3,983,432 Advance Auto Parts 169,697 9,328,244 Aeropostale 172,547 a 2,907,417 AMC Networks, Cl. A (Warant) 126,008 a 4,686,238 American Eagle Outfitters 430,942 5,662,578 American Greetings, Cl. A 88,526 1,962,621 ANN 111,251 a 2,885,851 Ascena Retail Group 148,908 a 4,812,707 Bally Technologies 96,567 a 3,807,637 Barnes & Noble 83,196 1,447,610 Bob Evans Farms 67,967 2,347,580 BorgWarner 239,934 a 19,103,545 Brinker International 187,769 4,510,211 Career Education 136,458 a 3,096,232 Cheesecake Factory 129,073 a 3,721,175 Chico's FAS 390,805 5,897,247 Collective Brands 135,956 a 1,601,562 Deckers Outdoor 84,987 a 8,434,960 Dick's Sporting Goods 201,711 a 7,463,307 Dollar Tree 267,846 a 17,739,441 DreamWorks Animation SKG, Cl. A 151,724 a 3,316,687 Eastman Kodak 608,653 a 1,460,767 Foot Locker 341,394 7,418,492 Fossil 109,275 a 13,732,589 Gentex 314,139 8,902,699 Guess? 139,658 5,323,763 Hanesbrands 209,284 a 6,385,255 International Speedway, Cl. A 63,451 1,774,724 ITT Educational Services 51,001 a 4,369,256 John Wiley & Sons, Cl. A 104,091 5,210,795 KB Home 165,465 1,404,798 Lamar Advertising, Cl. A 128,388 a 3,268,758 Life Time Fitness 93,496 a 3,904,393 LKQ 317,705 a 7,806,012 Matthews International, Cl. A 64,635 2,339,141 MDC Holdings 84,451 1,909,437 Meredith 82,400 2,459,640 Mohawk Industries 124,014 a 6,452,448 New York Times, Cl. A 267,591 a 2,295,931 NVR 12,995 a 8,837,770 Office Depot 627,200 a 2,370,816 Panera Bread, Cl. A 67,329 a 7,763,707 PetSmart 251,047 10,800,042 Polaris Industries 74,848 8,873,230 PVH 147,815 10,576,163 RadioShack 232,515 3,236,609 Regis 128,088 1,902,107 Rent-A-Center 139,626 3,776,883 Ryland Group 98,144 1,445,661 Saks 363,641 a 3,905,504 Scholastic 55,700 1,599,704 Scientific Games, Cl. A 130,639 a 1,194,040 Service Corporation International 528,414 5,532,495 Sotheby's 147,769 6,258,017 Strayer Education 27,122 3,299,391 Thor Industries 95,346 2,357,907 Timberland, Cl. A 86,914 a 3,719,050 Toll Brothers 324,478 a 6,476,581 Tractor Supply 157,695 10,395,254 Tupperware Brands 138,429 8,650,428 Under Armour, Cl. A 79,302 a 5,821,560 Warnaco Group 96,149 a 5,124,742 Wendy's 726,199 3,827,069 Williams-Sonoma 231,761 8,579,792 WMS Industries 123,081 a 3,393,343 Consumer Staples4.5% BJ's Wholesale Club 120,156 a 6,049,855 Church & Dwight 314,676 12,694,030 Corn Products International 166,329 8,464,483 Energizer Holdings 152,145 a 12,268,973 Flowers Foods 248,577 5,448,808 Green Mountain Coffee Roasters 273,897 a 28,471,593 Hansen Natural 150,661 a 11,543,646 Lancaster Colony 40,200 2,417,226 Ralcorp Holdings 121,169 a 10,481,118 Ruddick 95,490 4,001,031 Smithfield Foods 365,974 a 8,058,747 Tootsie Roll Industries 56,965 1,597,868 Universal 50,880 1,868,314 Energy7.5% Arch Coal 469,621 12,022,298 Atwood Oceanics 123,764 a 5,779,779 Bill Barrett 104,852 a 5,217,436 CARBO Ceramics 42,316 6,604,258 Cimarex Energy 188,918 16,647,454 Comstock Resources 105,779 a 3,374,350 Dresser-Rand Group 173,862 a 9,287,708 Dril-Quip 76,912 a 5,423,065 Exterran Holdings 141,584 a 2,616,472 Forest Oil 250,504 a 6,513,104 Helix Energy Solutions Group 235,823 a 4,617,414 HollyFrontier 228,619 17,235,586 Northern Oil and Gas 122,109 a 2,703,493 Oceaneering International 238,730 10,313,136 Oil States International 112,227 a 9,056,719 Overseas Shipholding Group 59,330 1,444,092 Patriot Coal 200,790 a 3,796,939 Patterson-UTI Energy 340,070 11,062,477 Plains Exploration & Production 309,069 a 12,056,782 Quicksilver Resources 261,447 a 3,699,475 SM Energy 139,910 10,542,218 Southern Union 274,675 11,811,025 Superior Energy Services 173,768 a 7,209,634 Tidewater 113,278 6,155,527 Unit 89,451 a 5,367,955 Financial19.0% Affiliated Managers Group 114,547 a 11,950,689 Alexandria Real Estate Equities 136,569 b 11,198,658 American Financial Group 168,649 5,730,693 Apollo Investment 437,280 4,189,142 Arthur J. Gallagher & Co. 244,190 6,866,623 Aspen Insurance Holdings 154,745 4,007,896 Associated Banc-Corp 381,006 5,200,732 Astoria Financial 185,921 2,165,980 BancorpSouth 164,558 2,228,115 Bank of Hawaii 105,446 4,725,035 BRE Properties 160,837 b 8,440,726 Brown & Brown 257,394 5,613,763 Camden Property Trust 153,821 b 10,316,774 Cathay General Bancorp 175,686 2,435,008 City National 103,556 5,558,886 Commerce Bancshares 170,441 6,972,741 Corporate Office Properties Trust 156,909 b 4,875,163 Cousins Properties 230,361 b 1,960,372 Cullen/Frost Bankers 134,836 7,264,964 Duke Realty 549,555 b 7,715,752 East West Bancorp 327,307 6,074,818 Eaton Vance 262,565 7,041,993 Equity One 134,478 b 2,608,873 Essex Property Trust 72,051 b 10,113,078 Everest Re Group 120,072 9,860,313 Federal Realty Investment Trust 137,625 b 12,020,168 Fidelity National Financial, Cl. A 492,723 8,031,385 First American Financial 234,904 3,756,115 First Niagara Financial Group 671,262 8,222,960 FirstMerit 237,843 3,474,886 Fulton Financial 445,676 4,523,611 Greenhill & Co. 56,622 2,493,633 Hancock Holding 184,371 6,075,024 Hanover Insurance Group 101,782 3,685,526 HCC Insurance Holdings 247,371 7,453,288 Highwoods Properties 160,457 b 5,524,535 Hospitality Properties Trust 271,738 b 6,861,384 International Bancshares 119,210 2,005,112 Jefferies Group 315,838 5,972,497 Jones Lang LaSalle 94,512 8,044,861 Liberty Property Trust 252,502 b 8,574,968 Macerich 287,728 b 15,286,989 Mack-Cali Realty 188,639 b 6,276,020 Mercury General 80,559 2,991,961 MSCI, Cl. A 263,955 a 9,367,763 New York Community Bancorp 964,962 13,055,936 Old Republic International 553,711 5,780,743 Omega Healthcare Investors 225,537 b 4,429,547 Potlatch 89,824 b 2,983,953 Prosperity Bancshares 101,136 4,200,178 Protective Life 188,343 4,004,172 Raymond James Financial 222,601 7,069,808 Rayonier 178,847 b 11,526,689 Realty Income 280,465 b 9,103,894 Regency Centers 198,798 b 8,930,006 Reinsurance Group of America 163,567 9,521,235 SEI Investments 319,841 6,326,455 Senior Housing Properties Trust 335,944 b 8,042,499 SL Green Realty 183,364 b 15,039,515 StanCorp Financial Group 100,961 3,357,963 SVB Financial Group 94,884 a 5,789,822 Synovus Financial 1,760,888 3,222,425 Taubman Centers 122,835 b 7,357,816 TCF Financial 351,508 4,471,182 Transatlantic Holdings 137,254 7,028,777 Trustmark 127,202 2,771,732 UDR 457,194 b 12,028,774 Unitrin 104,782 2,951,709 Valley National Bancorp 367,196 4,828,627 W.R. Berkley 254,898 7,848,309 Waddell & Reed Financial, Cl. A 189,290 6,946,943 Washington Federal 246,368 4,166,083 Webster Financial 165,777 3,385,166 Weingarten Realty Investors 265,313 b 6,823,850 Westamerica Bancorporation 63,330 2,972,077 Health Care11.2% Allscripts Healthcare Solutions 416,696 a 7,563,032 AMERIGROUP 109,361 a 6,014,855 Bio-Rad Laboratories, Cl. A 43,610 a 4,753,490 Catalyst Health Solutions 109,343 a 7,165,247 Charles River Laboratories International 111,483 a 4,409,153 Community Health Systems 204,409 a 5,281,929 Cooper 103,757 7,936,373 Covance 133,070 a 7,618,257 Endo Pharmaceuticals Holdings 258,644 a 9,634,489 Gen-Probe 106,332 a 6,438,403 Health Management Associates, Cl. A 548,872 a 5,214,284 Health Net 200,316 a 5,632,886 Henry Schein 202,850 a 13,481,411 Hill-Rom Holdings 138,772 5,174,808 Hologic 575,562 a 10,688,186 IDEXX Laboratories 126,433 a 10,486,353 Immucor 157,520 a 4,174,280 Kindred Healthcare 113,326 a 2,135,062 Kinetic Concepts 136,357 a 9,127,738 LifePoint Hospitals 116,005 a 4,303,785 Lincare Holdings 205,375 5,255,546 Masimo 134,239 3,729,159 Medicis Pharmaceutical, Cl. A 136,297 5,067,522 Mednax 105,683 a 7,203,353 Mettler-Toledo International 70,217 a 10,870,294 Omnicare 257,530 7,854,665 Owens & Minor 142,580 4,348,690 Perrigo 183,447 16,567,099 Pharmaceutical Product Development 245,882 7,088,778 Resmed 338,118 a 10,241,594 STERIS 127,775 4,470,847 Techne 81,681 6,190,603 Teleflex 87,168 5,250,129 Thoratec 126,670 a 4,267,512 United Therapeutics 111,968 a 6,424,724 Universal Health Services, Cl. B 215,001 10,672,650 VCA Antech 193,761 a 3,786,090 Vertex Pharmaceuticals 451,729 a 23,426,666 WellCare Health Plans 94,975 a 4,164,654 Industrial14.9% Acuity Brands 95,034 4,627,205 Aecom Technology 261,525 a 6,470,129 AGCO 208,293 a 9,877,254 Alaska Air Group 78,778 a 4,814,911 Alexander & Baldwin 92,122 4,441,202 Alliant Techsystems 74,867 4,883,574 AMETEK 354,965 15,086,013 BE Aerospace 225,343 a 8,968,651 Brink's 101,627 3,032,550 Carlisle 136,494 5,900,636 Clean Harbors 102,588 a 5,411,517 Con-way 123,709 4,530,224 Copart 131,455 a 5,711,720 Corporate Executive Board 73,861 3,002,450 Corrections Corp. of America 240,229 a 5,155,314 Crane 101,509 4,701,897 Deluxe 112,084 2,638,457 Donaldson 166,527 9,222,265 Esterline Technologies 67,126 a 5,126,413 FTI Consulting 90,169 a 3,272,233 Gardner Denver 115,052 9,812,785 GATX 103,478 4,080,138 General Cable 114,739 a 4,563,170 Graco 132,282 5,811,148 Granite Construction 75,374 1,762,244 Harsco 177,588 4,867,687 Herman Miller 127,970 2,944,590 HNI 101,586 2,124,163 Hubbell, Cl. B 133,626 7,946,738 Huntington Ingalls Industries 109,589 a 3,669,040 IDEX 181,662 7,535,340 JB Hunt Transport Services 188,643 8,534,209 JetBlue Airways 454,034 a 2,174,823 Kansas City Southern 242,732 a 14,406,144 KBR 333,787 11,899,507 Kennametal 180,939 7,134,425 Kirby 118,181 a 6,892,316 Korn/Ferry International 106,120 a 2,285,825 Landstar System 105,211 4,718,713 Lennox International 99,236 3,669,747 Lincoln Electric Holdings 185,540 6,349,179 Manpowergroup 180,650 9,126,438 Mine Safety Appliances 69,692 2,377,891 MSC Industrial Direct, Cl. A 99,150 6,125,487 Nordson 150,375 7,673,636 Oshkosh 199,863 a 4,960,600 Pentair 216,876 7,983,206 Regal-Beloit 83,667 5,072,730 Rollins 138,902 2,651,639 Shaw Group 159,775 a 4,134,977 SPX 111,513 8,390,238 Terex 240,510 a 5,341,727 Thomas & Betts 115,015 a 5,610,432 Timken 179,140 7,823,044 Towers Watson & Co., Cl. A 97,923 5,987,991 Trinity Industries 175,606 5,231,303 Triumph Group 83,516 4,496,501 United Rentals 138,071 a 3,177,014 URS 174,047 a 7,106,339 UTi Worldwide 227,406 3,677,155 Valmont Industries 47,874 4,660,534 Wabtec 105,638 6,815,764 Waste Connections 250,999 8,092,208 Watsco 62,895 3,722,126 Werner Enterprises 98,514 2,320,005 Woodward 129,893 4,481,308 Information Technology15.3% ACI Worldwide 75,814 a 2,741,434 Acxiom 181,206 a 2,489,770 ADTRAN 142,045 4,700,269 Advent Software 72,347 a 1,680,621 Alliance Data Systems 112,747 a 11,087,540 ANSYS 202,456 a 10,244,274 AOL 230,864 a 3,966,244 Arrow Electronics 256,637 a 8,918,136 Atmel 1,008,440 a 12,202,124 Avnet 336,844 a 9,869,529 Broadridge Financial Solutions 267,763 6,174,615 Cadence Design Systems 583,436 a 6,026,894 Ciena 211,522 a 3,270,130 Concur Technologies 101,450 a 4,609,888 Convergys 260,445 a 3,239,936 CoreLogic 241,235 a 3,806,688 Cree 241,272 a 7,928,198 Cypress Semiconductor 371,977 a 7,655,287 Diebold 144,679 4,375,093 Digital River 85,156 a 2,171,478 DST Systems 78,241 4,005,157 Equinix 103,542 a 10,817,033 FactSet Research Systems 102,232 9,414,545 Fair Isaac 87,227 2,595,003 Fairchild Semiconductor International 284,858 a 4,275,719 Gartner 191,381 a 7,063,873 Global Payments 175,842 8,336,669 Informatica 231,320 a 11,827,392 Ingram Micro, Cl. A 351,033 a 6,511,662 Integrated Device Technology 327,842 a 2,242,439 International Rectifier 153,563 a 3,945,033 Intersil, Cl. A 278,633 3,357,528 Itron 91,113 a 3,921,504 Jack Henry & Associates 187,025 5,414,374 Lam Research 275,322 a 11,255,163 Lender Processing Services 185,726 3,497,221 ManTech International, Cl. A 51,150 2,086,920 Mentor Graphics 247,505 a 2,828,982 MICROS Systems 178,200 a 8,726,454 National Instruments 196,090 5,066,966 NCR 352,521 a 7,032,794 NeuStar, Cl. A 161,719 a 4,211,163 Parametric Technology 259,919 a 5,403,716 Plantronics 103,403 3,541,553 Polycom 390,286 a 10,549,431 QLogic 231,049 a 3,505,013 Quest Software 130,053 a 2,468,406 Rackspace Hosting 220,131 a 8,805,240 RF Micro Devices 620,347 a 4,187,342 Riverbed Technology 339,329 a 9,714,989 Rovi 249,255 a 13,203,037 Semtech 140,957 a 3,284,298 Silicon Laboratories 96,531 a 3,418,163 Skyworks Solutions 409,259 a 10,358,345 Solera Holdings 155,243 8,674,979 Synopsys 324,684 a 7,782,675 Tech Data 102,531 a 4,785,122 TIBCO Software 357,912 a 9,320,028 Trimble Navigation 269,649 a 9,594,111 ValueClick 176,252 a 3,183,111 Varian Semiconductor Equipment Associates 165,519 a 10,053,624 Vishay Intertechnology 363,853 a 5,010,256 Zebra Technologies, Cl. A 118,101 a 4,724,040 Materials7.3% Albemarle 202,188 13,461,677 AptarGroup 147,650 7,537,532 Ashland 174,313 10,674,928 Cabot 144,154 5,636,421 Carpenter Technology 95,300 5,474,032 Commercial Metals 258,378 3,749,065 Compass Minerals International 71,296 5,613,847 Cytec Industries 106,716 5,976,096 Domtar 90,642 7,246,828 Greif, Cl. A 68,202 4,163,732 Intrepid Potash 99,365 a 3,303,886 Louisiana-Pacific 297,354 a 2,304,493 Lubrizol 141,517 19,048,188 Martin Marietta Materials 100,301 7,584,762 Minerals Technologies 39,760 2,575,653 NewMarket 21,000 3,444,420 Olin 177,303 3,707,406 Packaging Corp. of America 217,537 5,801,712 Reliance Steel & Aluminum 164,624 7,738,974 Rock-Tenn, Cl. A 150,254 9,234,611 RPM International 286,344 6,036,132 Scotts Miracle-Gro, Cl. A 96,931 4,891,138 Sensient Technologies 112,316 4,169,170 Silgan Holdings 107,824 4,181,415 Sonoco Products 220,989 7,082,697 Steel Dynamics 480,445 7,504,551 Temple-Inland 235,422 7,067,368 Valspar 207,326 6,814,806 Worthington Industries 120,737 2,531,855 Telecommunication Services.5% Telephone & Data Systems 200,894 5,697,354 TW Telecom 331,432 a 6,545,782 Utilities6.0% AGL Resources 171,771 7,008,257 Alliant Energy 244,490 9,635,351 Aqua America 300,120 6,347,538 Atmos Energy 196,090 6,555,289 Black Hills 87,204 2,605,656 Cleco 131,643 4,570,645 DPL 254,443 7,696,901 Energen 158,915 9,345,791 Great Plains Energy 298,619 6,023,145 Hawaiian Electric Industries 212,761 4,978,607 IDACORP 110,870 4,347,213 MDU Resources Group 416,212 8,973,531 National Fuel Gas 181,745 13,154,703 NSTAR 228,481 10,128,563 NV Energy 519,082 7,703,177 OGE Energy 215,374 10,777,315 PNM Resources 194,268 2,917,905 Questar 389,280 7,174,430 UGI 244,855 7,419,106 Vectren 176,637 4,664,983 Westar Energy 250,056 6,453,945 WGL Holdings 113,988 4,423,874 Total Common Stocks (cost $2,062,274,039) Short-Term Investments.0% U.S. Treasury Bills; 0.15%, 9/22/11 (cost $679,964) 680,000 c Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,775,000) 3,775,000 d Total Investments (cost $2,066,729,003) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2011, the aggregate cost of investment securities for income tax purposes was $2,066,729,003. Net unrealized appreciation investments was $468,321,004 of which $638,841,741 related to appreciated investment securities and $170,520,737 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 19.0 Information Technology 15.3 Industrial 14.9 Consumer Discretionary 13.7 Health Care 11.2 Energy 7.5 Materials 7.3 Utilities 6.0 Consumer Staples 4.5 Telecommunication Services .5 Short-Term/Money Market Investments .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2011 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 75 7,062,750 September 2011 ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 2,526,917,916 - - Equity Securities - Foreign+ 3,677,155 - - Mutual Funds 3,775,000 - - U.S. Treasury - 679,936 - Other Financial Instruments: Futures++ 275,219 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized depreciation at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2011 By: /s/ James Windels James Windels Treasurer Date: September 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
